EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Lloyd on 4/7/21.
The application has been amended as follows: 
1. cancel claim 18 as non-elected.
2. replace claim 20 with:
--20. (Currently Amended) A display device comprising:
a first basement having a first area which is a display area including a display element, and a second area and a third area which are non-display areas and are adjacent to the first area;
a second basement opposed to the first basement;
a sealant attaching the first basement and the second basement;
a liquid crystal layer located within an area surrounded by the sealant;
a first folding line located at a border of the first area and the second area; and
a second folding line located at a border of the first area and the third area, wherein
the first folding line extends in a first direction,
the second folding line extends in a second direction intersecting the first direction,
the second area has a first edge on an opposite side to the first area,

the first edge and the second edge are connected by a straight line without a gap,
a length of the first edge in the first direction is less than a length of the first folding line, 
a length of the second edge of in the second direction is less than a length of the second folding line,
the sealant is located between the first folding line and the first edge, and between the second folding line and the second edge, and
the liquid crystal layer is located between the first folding line and a first portion of the sealant which extends along the first direction, and between the second folding line and a second portion of the sealant which extends along the second direction.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim amendment makes the claims 1-5, 7-13, and 19-23 allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau, can be reached on 571-272-1731.  The fax number is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        4/8/21